Filed pursuant to Rule 424(b)(3) Registration No. 333-175913 BALQON CORPORATION PROSPECTUS SUPPLEMENT NO. 1 DATED NOVEMBER 14, 2011 TO PROSPECTUS DATED AUGUST 15, 2011 The Prospectus Supplement supplements information contained in, and should be read in conjunction with that certain Prospectus, dated August 15, 2011, of Balqon Corporation (Registration Statement No. 333-175913).This prospectus supplement is not complete without, and may not be delivered or used except in connection with, the original Prospectus.The Prospectus, as supplemented, relates to the public sale, from time to time, of up to 8,246,101 shares of our common stock by the selling security holders identified in the original Prospectus.It is anticipated that the selling security holders will sell these shares of common stock from time to time in one or more transactions, in negotiated transactions or otherwise, at prevailing market prices or at prices otherwise negotiated.We will not receive any proceeds from the sale of the shares of common stock. The original Prospectus is supplement to include information from the Company’s quarterly report of Form 10-Q for the quarter ended September 30, 2011 filed with the Securities and Exchange Commission on November 14, 2011 and the Company’s current report on Form 8-K for August 16, 2011 filed with the Securities and Exchange Commission on August 17, 2011.The Company’s financial statements and related notes for the three and nine months ended September 30, 2011 are included at pages2 to20 of this supplement.The following financial and other information from our quarterly report on Form 10-Q for the quarterly period ended September 30, 2009 and current report on Form 8-K for August 16, 2011 is hereby added to the prospectus: TABLE OF CONTENTS OF THIS SUPPLEMENT Description Page No. Condensed Financial Statements 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Risk Factors 33 Election of Director 34 We may further amend or supplement the Prospectus from time to time by filing amendments or supplements as required. You should read the entire Prospectus and any amendments or supplements carefully before you make an investment decision. Our common stock is currently quoted on the OTC Bulletin Board under the symbol “BLQN.” The last reported sale price of our common stock on the OTC Bulletin Board on November 11 , 2011, was $0.79 per share. Our principal offices are located at 1420 240th Street, Harbor City, California 90710 and our telephone number is (310) 326-3056. Investing in our shares of common stock involves substantial risks. See “Risk Factors” beginning on page 6 of the original Prospectus and on page33 of this Prospectus Supplement for factors you should consider before buying shares of our common stock. Our principal offices are located at 400 Capitol Mall, Suite 2060, Sacramento, California 95814 and our telephone number is (916) 403-2123. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus supplement is November 14, 2011. 1 CONDENSED FINANCIAL STATEMENTS BALQON CORPORATION CONDENSED BALANCE SHEETS September 30, (Unaudited) December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable: Related Parties — Third Parties Costs and estimated earnings in excess of billings on uncompleted contracts Inventories Prepaid expenses Total current assets Property and equipment, net Other assets: Deposits Distribution agreement with related entity, net Trade secrets, net — Goodwill Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIENCY) Current liabilities Accounts payable and accrued expenses: Related Parties $ $
